DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 12 February 2021.
Claims 1-20 are currently pending and have been examined.

Notice to Applicant
Examiner acknowledges that ABA means Applied Behavior Analysis based on [0006] of the specification. Examiner recommends that the acronym be defined in claims 1 and 13 as well.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/976,675 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Accordingly, claims 3, 5, 7-8, 10, 15, 17, and 19-20 are not entitled to the benefit of the prior application. For claims 3 and 15, the prior-filed application does not disclose the following limitation: “updating the corpus of ABA treatment data with a set of de-identified data of the individual during the ABA treatment.” For claims 5 and 17, the prior-filed application does not disclose the following limitation: “alerting changes in an outcome of the ABA treatment.” For claims 7 and 19, the prior-filed application does not disclose the following limitation: “wherein a time extension suggestion is recommended for the individual receiving the ABA treatment.” For claims 8 and 20, the prior-filed application does not disclose the following limitation: “activity modification suggestion is recommended for the individual receiving the ABA treatment.” For claim 10, the prior-filed application does not disclose the following limitation: “educational component suggestion is recommended for the individual receiving the ABA treatment.” 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 recites the limitation "the recommended ABA treatment."  There is insufficient antecedent basis for this limitation in the claim. Claims 2-12 incorporate the deficiencies of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12) and an article of manufacture (claims 13-20), which recite steps of receiving a set of responses from a queried condition of an individual to generate an ABA score established by a human-generated examination of the individual;
prescribing an ABA treatment based on the ABA score; correlating, via a processor, the ABA treatment to a corpus of ABA treatment data; and calibrating the recommended ABA treatment based on a set of computer-implemented feedback associated with the ABA score associated with the individual, via a processor, providing at least an ABA treatment recommendation for modification of the ABA treatment.

Step 2A Prong 1
These steps of optimizing assessment and treatment for individuals, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the processor, nothing in the claim element precludes the step from managing personal behavior of the user by providing a modified ABA treatment to improve a user’s thought patterns and behaviors. This could be analogized to considering historical usage information while inputting data. If a claim limitation, under its broadest reasonable interpretation, covers performance as methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12 and 14-20 reciting particular aspects of optimizing assessment and treatment for individuals such as receiving new data and updating a profile associated with the individual, updating a corpus of ABA treatment data with a set of de-identified data, updating the ABA treatment recommendation, alerting changes in an outcome of the ABA treatment, including a content suggestion for the individual, recommending a time extension, recommending an activity modification suggestion, recommending a new activity suggestion, recommending an education component, recommending a medical necessity score update suggestion, and an education component suggestion is recommended for the parents are methods of organizing human activity but for the recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of correlating, via a processor, the ABA treatment to a corpus of ABA treatment data amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification pg. [0033] to [0123], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a set of responses from a queried condition of an individual amounts to mere data gathering, see MPEP 2106.05(g)).
generally link the abstract idea to a particular technological environment or field of use (such as calibrating the recommended ABA treatment based on a set of computer-implemented feedback associated with the ABA score associated with the individual, see MPEP 2106.05(h))
Dependent claims 2-12 and 14-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 3-12 and 15-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2 and 14 additional limitations which add insignificant extra-solution activity to the abstract idea which to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving a set of responses from a queried condition of an individual, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); correlating, via a processor, the ABA treatment to a corpus of ABA treatment data and calibrating the recommended ABA treatment based on a set of computer-implemented feedback associated with the ABA score associated with the individual, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin Yu et al. (US20200118668A1) in view of LeRoux Jooste et al. (US20200118686A1). 
Regarding claim 1, Qin Yu discloses receiving a set of responses from a queried condition of an individual to generate an ABA score established by a human-generated examination of the individual ([0018] “An example of the evaluation score can be Psycho-educational Profile 3 score (PEP-3). A PEP-3 score can be attained from a teacher evaluating a child.”)
prescribing an ABA treatment based on the ABA score ([0004] “The method additionally includes evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses. …. The method also includes controlling an operation of an interactive training device to deliver the dynamic ABA protocol to the child.”)
correlating, via a processor, the ABA treatment to a corpus of ABA treatment data ([0003] “The method additionally includes evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses. The method further includes determining, by the processor device, a dynamic ABA protocol from a sorted list of the ABA training courses.”)

Qin Yu does not explicitly disclose however LeRoux Jooste teaches and
calibrating the recommended ABA treatment based on a set of computer-implemented feedback associated with the ABA score associated with the individual, via a processor ([0254] “In an example where the computing device is configured to present visual CSI, the CSI can be rendered using at least one graphical user interface to be presented to a user……. In this example, the at least one graphical user interface can be configured to exclude the recorded response of an interaction of the user, to apply a weighting factor to the data indicative of the response (e.g., to weight the response to lower or higher values), …...”)
providing at least an ABA treatment recommendation for modification of the ABA treatment ([0212] “Any classification of an individual as to likelihood of onset and/or stage of progression of a condition (including a neurodegenerative condition) according to the principles herein can be transmitted as part of an enhanced analysis report as a signal to a medical device, healthcare computing system, or other device, and/or to a medical practitioner, a health practitioner, a physical therapist, a behavioral therapist, a sports medicine practitioner, a pharmacist, or other practitioner, to allow formulation of a course of treatment for the individual or to modify an existing course of treatment.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 2, Qin Yu discloses and updating a profile associated with the individual receiving the ABA treatment ([0020] “The interactive training system 110 can continually monitor the new ASD child 105 while administering the ABA training courses 120 to update the similar score of the new ASD child 105 to update the dynamic ABA protocol to add or remove ABA training courses 120.”)

Qin Yu does not explicitly disclose however LeRoux Jooste teaches receiving new data on the progress of the ABA treatment associated with the individual under treatment, during the ABA treatment period ([0097] “In a non-limiting implementation, the solutions platform can be configured to include components that facilitate the collection of data indicative of behavior metrics and symptom metrics for activities of an individual (such as but not limited to a child with ADHD), components that facilitate the capture of data indicative of a status or progress of a treatment plan for a condition of the individual, and components that provide meaningful analysis of the data.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 3, Qin Yu does not explicitly disclose however LeRoux Jooste teaches updating the corpus of ABA treatment data with a set of de-identified data of the individual during the ABA treatment ([0195] “In an example, de-identification can be accomplished by clearing text and any other identifier from the profile, and assigning a user id that is not generated using the identifying information.” [0184] “The databases can be updated manually or automatically at any suitable time to add, delete, and/or update one or more items in the databases.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 4, Qin Yu does not explicitly disclose however LeRoux Jooste teaches updating the ABA treatment recommendation to enhance the ABA treatment in process ([0208] “In any example herein, the adjustments to the type of tasks and/or CSIs can be made in real-time.” [0070] “…adds to information for measurement-based care of the individual for better treatment outcome for the patient in a way interpretable by stakeholder/patient.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 5, Qin Yu does not explicitly disclose however LeRoux Jooste teaches alerting changes in an outcome of the ABA treatment ([0254] “….to measure data indicative of the response of the user with the platform product as a measure of a misdirected response of the user (e.g., to issue a notification or other feedback to the user of the misdirected response).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 6, Qin Yu does not explicitly disclose however LeRoux Jooste teaches the updated ABA treatment recommendation wherein a content suggestion for the individual receiving the ABA treatment is included ([0173] “As a specific example of content targeting, a care giver may select and indicate on a behavior tracking form that his/her child “not at all” and “quite a bit” holds one of four specific behaviors over the last seven days. The system may show the parent, e.g., on user device 1, health tips that may help the parent at home and at school in the following use cases:
1. Specific parent facing home-morning routine
2. Specific parent facing home-homework
3. Specific parent facing school
4. Generic parent home
5. Generic parent school.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 7, Qin Yu does not explicitly disclose however LeRoux Jooste teaches the updated ABA treatment recommendation wherein a time extension suggestion is recommended for the individual receiving the ABA treatment ([0251] “For example, the computing device can be configured to cause the platform product or cognitive platform to provide smaller or larger reaction time window for a user to provide a response to the tasks as a way of adjusting the difficulty level.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 8, Qin Yu does not explicitly disclose however LeRoux Jooste teaches the updated ABA treatment recommendation wherein an activity modification suggestion is recommended for the individual receiving the ABA treatment ([0261] “The user's performance level on the tasks can be analyzed and reported as feedback, including either as feedback to the cognitive platform for use to adjust the difficulty level of the tasks, and/or as feedback to the individual concerning the user's status or progression.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 9, Qin Yu does not explicitly disclose however LeRoux Jooste teaches the updated ABA treatment recommendation wherein a new activity suggestion is recommended for the individual receiving the ABA treatment ([0209] “In any example herein, the cognitive platform and systems including the cognitive platform can be configured to present computerized tasks and platform interactions that inform cognitive assessment (including screening and/or monitoring) or to deliver cognitive treatment.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 10, Qin Yu discloses the updated ABA treatment recommendation wherein an educational component suggestion is recommended for the individual receiving the ABA treatment ([0057] “Examples of workloads and functions which can be provided from this layer include: mapping and navigation 591; software development and lifecycle management 592; virtual classroom education delivery 593….”)
Regarding claim 13, Qin Yu discloses correlate, by the computer system, that the set of binary data to a score representative of an ABA recommended treatment ([0003] “The method additionally includes evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses. The method further includes determining, by the processor device, a dynamic ABA protocol from a sorted list of the ABA training courses.”)
execute, by the computer system, the score further comprising a set of ABA treatment plans based on the score ([0004] “The method additionally includes evaluating, by the processor device, the similarity score against applied behavior analysis (ABA) training courses. …. The method also includes controlling an operation of an interactive training device to deliver the dynamic ABA protocol to the child.”)


Qin Yu does not explicitly disclose however LeRoux Jooste teaches receive, by a computer system, a set of binary data correlated to an individual behavioral condition captured in a questionnaire ([0057] “Examples of workloads and functions which can be provided from this layer include: mapping and navigation 591; software development and lifecycle management 592; virtual classroom education delivery 593….”)
recalibrate, by the computer system, the correlation between the set of binary data and the score that recommends the set of ABA treatment plans ([0254] “In an example where the computing device is configured to present visual CSI, the CSI can be rendered using at least one graphical user interface to be presented to a user……. In this example, the at least one graphical user interface can be configured to exclude the recorded response of an interaction of the user, to apply a weighting factor to the data indicative of the response (e.g., to weight the response to lower or higher values)…...”)
and recommend, by the computer system, a recommendation for the ABA recommended treatment based on the score and the binary set of data ([0212] “Any classification of an individual as to likelihood of onset and/or stage of progression of a condition (including a neurodegenerative condition) according to the principles herein can be transmitted as part of an enhanced analysis report as a signal to a medical device, healthcare computing system, or other device, and/or to a medical practitioner, a health practitioner, a physical therapist, a behavioral therapist, a sports medicine practitioner, a pharmacist, or other practitioner, to allow formulation of a course of treatment for the individual or to modify an existing course of treatment.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention with LeRoux Jooste’s techniques to manage access to behavior assessment data. The motivation for the combination of Qin Yu and LeRoux Jooste is to make treatment more personalized and relevant to a patient’s daily and weekly challenges (See LeRoux Jooste, Background).
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 2.
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 17, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 18, the limitations are rejected for the same reasons as stated above for claim 6.
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 8.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qin Yu et al. (US20200118668A1) in view of LeRoux Jooste et al. (US20200118686A1) and further in view of van Tuyl et al. (US20180240552A1). 
Regarding claim 11, Qin Yu in view of LeRoux Jooste does not explicitly disclose however van Tuyl teaches the updated ABA treatment recommendation wherein a medical necessity score update suggestion is recommended for the parents of the individual receiving the ABA treatment ([0043] “Upon receiving the assessment information comprising the plurality of scores, the decision engine 130 may communicate with a clinical knowledge base 140 to determine goals for the client based at least in part on the plurality of scores, wherein scores below one or more skills threshold targets in any particular domain/category may result in one or more goals being identified for the client 122 to master in order to improve the client's skills within the particular domain/category.” [0078] “In some embodiments, the clinical team reviewing the results data may provide recommendations and support to the BI and/or the parent(s) administering the therapy sessions with the client.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention and LeRoux Jooste’s techniques to manage access to behavior assessment data with van Tuyl’s techniques for managing treatment plans. The motivation for the combination of Qin Yu, LeRoux Jooste, and van Tuyl is to support client specific customization and periodic/frequent adjustments that may improve the overall treatment efficacy in a shorter amount of time (See van Tuyl, Background).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Qin Yu et al. (US20200118668A1) in view of LeRoux Jooste et al. (US20200118686A1) and further in view of McCarton et al. (US20050112534A1). 
Regarding claim 12, Qin Yu in view of LeRoux Jooste does not explicitly disclose however McCarton teaches the updated ABA treatment recommendation wherein an educational component suggestion is recommended for the parents of the individual receiving the ABA treatment ([0118] “Moreover, often parent training takes place outside of the school setting and focuses, for example, on specific behaviors of the child, including behaviors that family members may find disruptive or difficult to manage. Such parent training/meetings may occur weekly.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to expand Qin Yu’s techniques for ASD intervention and LeRoux Jooste’s techniques to manage access to behavior assessment data with McCarton’s techniques for treating ASD. The motivation for the combination of Qin Yu, LeRoux Jooste, and McCarton is to provide an integrated approach for treating or ameliorating an autistic spectrum disorder (See McCarton, Background).


Prior Art Cited but Not Relied Upon

Matson, J. L., & LoVullo, S. V. (2008). A review of behavioral treatments for self-injurious behaviors of persons with autism spectrum disorders. Behavior Modification, 32(1), 61-76.
This reference is relevant since it discloses using ABA treatments on ASD patients.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626